DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a/1,2) as being anticipated by Won (US 2015/0098212).

    PNG
    media_image1.png
    167
    432
    media_image1.png
    Greyscale


Regarding claims 2-3, Won teaches that the resin (semiconductor nanocrystal composition [0269]) contains (polymerizable substance may include a mixture of … a second monomer having at least two carbon-carbon unsaturated bond-containing groups [0176]) the chemical formula 2-4 (pentaerythritol tetrakis (3-mercaptopropionate [0268], second monomer [0210] shown below on the left) which is the same as the general formula (3) of Applicant, which contains the general formula (1) of Applicant, and (a first monomer having at least two thiol (-SH) groups at its terminal ends [0176]) the chemical formula 1-3 (1,3,5-triallyl-1,3,5-triazine-2,4,6-trione [0268], first monomer [0204], shown below on the right) which is the same as the general formula (4) of Applicant, which contains the general formula (2) of Applicant in which R1 of Applicant = R2 of Applicant = H.  

    PNG
    media_image2.png
    360
    443
    media_image2.png
    Greyscale
	 
    PNG
    media_image3.png
    289
    724
    media_image3.png
    Greyscale


Regarding claim 5, Won teaches that the polymer constituting the resin has a high crosslink density (the first monomer and the second monomer, may undergo polymerization in the presence of an initiator so as to facilitate the crosslinking reaction between the thiol group and the carbon-carbon unsaturated bond [0214], the polymerized product has a densely crosslinked structure which may effectively block the external material such as oxygen or moisture [0215]).
Regarding claim 6, Won teaches that a normalized illuminance (normalized Lv, Fig. 7, brightness [0283-0284]) at 500 hours ((h), Fig. 7) is at least 0.8 (80, Fig. 7) which is within the claimed range of 0.6 or higher.
Regarding claim 7, Won teaches that the barrier layer is not provided in any one of a light incident side and a light emission side of the quantum dot-containing member (Fig. 1).
Regarding claim 8, Won teaches a sheet member comprising the quantum dot-containing member (in the sheet form [0227]).
Regarding claim 9, Won teaches a backlight device (for a liquid crystal display includes [0230]) comprising the quantum dot-containing member (a light conversion layer [0232] includes the aforementioned semiconductor nanocrystal-polymer composite [0233]).
.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9,070,838 teaches that in a quantum dot-containing member (col 1, lines 15-25), a resin containing the general formula (3) (chemical formula 2-4, col 13, lines 55-65, 1,3,5-triallyl-1,3,5-triazine-2,4,6-trione, Example 2, col 23, lines 5-15) and the general formula (4) (chemical formula 1-3, col 12, lines 20-30, pentaerythritol tetrakis (3-mercaptopropionate),Example 2, col 23, lines 5-15), provides the quantum dot-containing member with a normalized illuminance (brightness, Fig. 6) at 47 hours of about 0.79 (Example 2, Fig. 6) which is expected to stay within the claimed range of 0.6 or higher, at 500 hours, due to the shallowness of the curve (Example 2, Fig. 6).
US 2012/0113672 teaches that top and bottom barriers which are any one of a light incidence side and a light emission side of a quantum dot-containing member can be excluded ([0155]).







If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782